Citation Nr: 1329343	
Decision Date: 09/12/13    Archive Date: 09/20/13

DOCKET NO.  07-26 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des 
Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability, to include as secondary to service-connected 
degenerative joint disease of the right knee.

2.  Entitlement to an increased rating for degenerative 
joint disease of the right knee, currently rated 10 percent 
disabling on the basis of limitation of knee flexion since 
February 15, 2013, and 20 percent disabling on the basis of 
traumatic arthritis.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1951 to May 
1953.

These matters initially came before the Board of Veterans' 
Appeals (Board) from a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa.  In that decision, the RO denied 
entitlement to service connection for a left knee disability 
and granted a 10 percent rating for degenerative joint 
disease of the right knee, effective October 24, 2005.

In December 2006, the Veteran testified at a hearing before 
a Decision Review Officer (DRO) at the RO and a transcript 
of that hearing has been associated with his claims folder.

In an August 2007 decision, the DRO granted an increased (20 
percent) rating for degenerative joint disease of the right 
knee, effective October 24, 2005.

In his August 2007 substantive appeal (VA Form 9), the 
Veteran requested a Board hearing before a Veterans Law 
Judge at the RO by videoconference.  In September 2009, he 
withdrew his hearing request.

In August 2010, the Board granted the Veteran's motion to 
advance this appeal on its docket pursuant to 38 C.F.R. § 
20.900 (c) (2012).  38 U.S.C.A. § 7107 (a)(2) (West 2002).

In August 2010, the Board denied the claim of service 
connection for a left knee disability and the claim for a 
rating in excess of 20 percent for degenerative joint 
disease of the right knee.  The Veteran appealed the Board's 
denials to the United States Court of Appeals for Veterans 
Claims (Court).
In a May 2012 memorandum decision, the Court set aside the 
Board's August 2010 decision and remanded the case for 
readjudication in compliance with directives specified in 
the Court's decision.

In January 2013, the Board remanded these matters for 
further development in compliance with the Court's decision.

In June 2013, the Appeals Management Center granted a 
separate increased (10 percent) rating for limitation of 
flexion of the right knee, effective from February 15, 2013.

(The claim for an increased rating for right knee disability 
is addressed in the remand that follows the decision below.)


FINDING OF FACT

The Veteran has a current left knee arthritis that is, at 
least in part, the result of an in-service injury.


CONCLUSION OF LAW

The Veteran has a current left knee arthritis that is the 
result of an injury incurred during active military service.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 
(2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted for a disability 
resulting from disease or injury incurred in or aggravated 
by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease 
or injury and the present disability. Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.

Service connection is also provided for a disability that is 
proximately due to, the result of, or aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995); 38 C.F.R. § 3.310 (2006).

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element for 
certain chronic disabilities listed in 38 C.F.R. § 3.309(a), 
including arthritis, is through a demonstration of 
continuity of symptomatology.  See Clyburn v. West, 12 Vet. 
App. 296, 302 (1999).  Continuity of symptomatology may be 
established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a 
nexus between the present disability and the post-service 
symptomatology.  See Walker v. Shinseki, 708 F.3d 1331, 1338 
(Fed. Cir. 2013); 38 C.F.R. §§ 3.303(b), 3.309(a) (2012).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires 
that VA give "due consideration" to "all pertinent medical 
and lay evidence" in evaluating a claim for disability or 
death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis 
by a medical professional."  Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 
451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot 
determine that lay evidence lacks credibility merely because 
it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  
Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno 
v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing 
between competency ("a legal concept determining whether 
testimony may be heard and considered") and credibility ("a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, for veterans who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as arthritis, are 
presumed to have been incurred in service if such is 
manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 
2002); 38 C.F.R. §§ 3.307(a), 3.309(a) (2012).

Notwithstanding the foregoing presumption, a claimant is not 
precluded from establishing service connection with proof of 
direct causation.  38 U.S.C.A. § 1113(b) (West 2002); Combee 
v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this case, a June 2013 VA examination report includes a 
diagnosis of degenerative joint disease of the left knee.  
Thus, a current left knee disability has been demonstrated.

Service treatment records indicate that in July 1952 the 
Veteran was injured when his right leg and knee were pinned 
against the side of a truck by a heavy weight.  There is no 
evidence of any complaints of or treatment for left knee 
problems in his service treatment records.  Nevertheless, he 
contends that he also sustained a left knee injury at the 
time of the July 1952 incident and that he has experienced a 
continuity of left knee symptomatology (including pain) in 
the years since that time.

The Veteran is competent to report a left knee injury in 
service, symptoms of a left knee disability (such as pain), 
and a continuity of symptomatology.  See Jandreau, 492 F.3d 
at 1376-77; Buchanan, 451 F.3d at 1336.  Although there is 
no contemporaneous medical evidence of a left knee injury in 
service or of left knee symptoms for many years after 
service, there is no affirmative evidence to explicitly 
contradict the Veteran's reports and his reports are not 
inconsistent with the evidence of record.  Thus, the Board 
finds that the reports of a left knee injury in service and 
of a continuity of left knee symptomatology in the years 
since service are credible.

There are conflicting medical opinions as to whether a 
direct relationship exists between the Veteran's current 
left knee disability and service.  The Board, therefore, 
must weigh the credibility and probative value of this 
evidence, and in so doing, may favor one medical opinion 
over the other.  See Evans v. West, 12 Vet. App. 22, 30 
(1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  
The Board must account for the evidence it finds persuasive 
or unpersuasive and provide reasons for rejecting material 
evidence favorable to the claim.  See Gabrielson v. Brown, 7 
Vet. App. 36, 29-40 (1994).

A February 2006 VA examination report includes an opinion 
that the Veteran's current degenerative joint disease of the 
left knee was not likely ("less likely than not") related to 
service.  This opinion was based on the fact that there was 
no indication that the left knee/leg was injured at the same 
time as the right knee/leg.

The physician who conducted an August 2007 VA examination 
stated that the Veteran's medical records did not indicate 
any injury of the left knee during service.  Degenerative 
joint disease was present bilaterally and likely would have 
been present irrespective of any such injury.

The nurse practitioner who conducted a February 2013 VA 
examination opined that the Veteran's current left knee 
disability was likely ("at least as likely as not") the 
long-term result of the in-service accident in 1952 and the 
process of aging.  She reasoned that although there was no 
documentation in the Veteran's service treatment records of 
any left knee injury, he described the 1952 accident as 
involving both knees, the knees had similar imaging findings 
on X-rays, and his condition was chronic.

The February 2006 opinion is of minimal probative value 
because it is entirely based on a lack of objective clinical 
evidence of a left knee injury in service and it does not 
reflect consideration of the Veteran's reports of such an 
injury in service and of a continuity of left knee 
symptomatology in the years since service.  In this regard, 
a medical opinion based solely on the absence of 
documentation in the record is inadequate and a medical 
opinion is inadequate if it does not take into account the 
Veteran's reports of symptoms and history (even if recorded 
in the course of the examination).  Dalton v. Peake, 21 Vet. 
App. 23 (2007).

The statement by the examiner who conducted the August 2007 
VA examination is also of little probative value because 
although it alludes to a conclusion that the Veteran's left 
knee disability was not related to any in-service service 
injury, there was no explicit opinion as whether the 
disability was directly related to service.  Moreover, the 
examiner did not acknowledge or discuss the Veteran's 
reports of a left knee injury in service and of a continuity 
of symptoms since service.  See Id. 

The February 2013 opinion, however, was based upon an 
examination of the Veteran and a review of his medical 
records and reported history and it is accompanied by a 
specific rationale that is not inconsistent with the 
evidence of record.  Thus, this opinion is adequate and 
entitled to substantial probative weight.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of 
the probative value of a medical opinion comes from its 
reasoning; threshold considerations are whether the person 
opining is suitably qualified and sufficiently informed).

In sum, the evidence reflects that the Veteran has a current 
left knee disability, that he sustained a left knee injury 
in service, and that his left knee disability is, at least 
in part, a result of the in-service injury.  In light of the 
February 2013 opinion and resolving reasonable doubt in 
favor of the Veteran, the Board finds that the criteria for 
service connection for the currently diagnosed left knee 
disability have been met.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.


ORDER

Entitlement to service connection for left knee arthritis is 
granted.


REMAND

Disabilities evaluated on the basis of limitation of motion 
require VA to apply the provisions of 38 C.F.R. §§ 4.40, 
4.45 (2012), pertaining to functional impairment.  The Court 
has instructed that in applying these regulations VA should 
obtain examinations in which the examiner determines whether 
the disability is manifested by weakened movement, excess 
fatigability, incoordination, pain, or flare ups.  Such 
inquiry is not to be limited to muscles or nerves.  These 
determinations are, if feasible, to be expressed in terms of 
the degree of additional range-of-motion loss due to any 
weakened movement, excess fatigability, incoordination, 
flare ups, or pain.  The examiner should also determine the 
point, if any, at which such factors cause functional 
impairment.  Mitchell v. Shinseki, 25 Vet. App. 32, 43-4 
(2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 
Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 
4.59 (2012).

The Veteran was afforded a VA examination in June 2013 to 
determine the current severity of his service-connected 
right knee disability.  Ranges of right knee motion were 
reported and it was noted that there was pain associated 
with the ranges of motion at 90 degrees of flexion.  There 
was functional loss and/or functional impairment of the knee 
in terms of less movement than normal, weakened movement, 
pain on movement, disturbance of locomotion, and 
interference with sitting, standing, and weight bearing.  
Also, the Veteran reported flare ups of knee pain.  However, 
he was able to flex and extend his knee to 110 degrees and 0 
degrees, respectively.

Although the June 2013 examiner noted that there were no 
motion changes following repetitive use, he did not note the 
point, if any, at which the above-reported factors caused 
functional impairment.   Rather, he concluded that he was 
"unable to determine without resorting to speculation any 
pain, weakness, fatigability or incoordination due to 
repeated use or during flare-ups."  He explained that the 
Veteran was not having a flare-up and was not using the knee 
in such a manner to cause such complaints at the time of the 
examination.

The June 2013 opinion is adequate to the extent that it is 
accompanied by a specific rationale addressing why a 
definitive conclusion as to the extent of any functional 
impairment of the right knee could not be made.  See Jones 
v. Shinseki, 23 Vet. App. 382 (2010).  Nevertheless, the 
examiner stated that an opinion could not be provided 
without resort to speculation and this statement weighs 
neither for nor against the claim.  Fagan v. Shinseki, 573 
F.3d 1282 (Fed. Cir. 2009).  Thus, clarification is 
required.  See Mitchell, 25 Vet. App. at 43-4; 38 C.F.R. §§ 
4.40, 4.45, 4.59.  (The holding in DeLuca requires what 
amounts to some degree of conjecture or speculation on an 
examiner's part-requiring an estimate of the degree of 
functional loss caused by symptoms such as pain and weakness 
expressed in terms of additional loss of motion.)

VA regulations provide that where an examination report does 
not contain sufficient detail, it is incumbent upon the 
rating board to return the report as inadequate for 
evaluation purposes.  38 C.F.R. § 4.2 (2012); see 38 C.F.R. 
§ 19.9 (2012).  Where the Board makes a decision based on an 
examination report that does not contain sufficient detail, 
remand is required "for compliance with the duty to assist 
by conducting a thorough and contemporaneous medical 
examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); 
Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination with an examiner other than 
the physician who conducted the June 
2013 VA examination to evaluate the 
current severity of the service-
connected right knee disability.  All 
indicated tests and studies shall be 
conducted.

The claims folder, including this remand 
and any relevant records contained in 
the Virtual VA system, must be sent to 
the examiner for review.

The ranges of right knee flexion and 
extension shall be reported in degrees.  
The examiner shall also provide a 
specific opinion as to whether there is 
additional limitation of motion due to 
weakened movement, excess fatigability, 
incoordination, pain, or flare ups.  The 
examiner shall secondly address any loss 
of endurance, coordination, speed, or 
strength because of symptoms such as 
pain.  The examiner shall, to the full 
extent possible, equate the level of 
impairment caused by all such losses to 
an equivalent level of decreased range 
of motion, stated in degrees.  This 
shall be done for both knee flexion and 
extension.  Conjecture on the examiner's 
part is necessary.  DeLuca, supra.  

The examiner shall report if there is 
ankylosis of the right knee and, if so, 
the angle at which the knee is held.

The examiner shall also report whether 
there is subluxation or instability of 
the right knee, and if present, provide 
an opinion as to its severity (i.e. 
slight, moderate, or severe) and whether 
it is caused by service-connected 
arthritis.

The examiner must provide reasons for 
any opinion given.  The examiner is 
advised that the Veteran is competent to 
report his symptoms and history, and 
such statements by the Veteran must be 
specifically acknowledged and considered 
in formulating any opinions concerning 
the severity of his right knee 
disability.  If the examiner rejects the 
Veteran's reports regarding symptoms, 
the examiner must provide a reason for 
doing so.  

2.  The agency of original jurisdiction 
(AOJ) shall review the examination 
report to ensure that it contains the 
information and opinions requested in 
this remand and is otherwise complete.

3.  If the benefit sought on appeal 
remains denied, the AOJ shall issue a 
supplemental statement of the case.  
(The AOJ should specifically reconsider 
the propriety of assigning separating 
ratings as it did in June 2013 under 
limitation of motion criteria and the 
criteria of Diagnostic Code 5010.)  
After the Veteran is given an 
opportunity to respond, the case shall 
be returned to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
by the United States Court of Appeals for Veterans Claims 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


